                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


 STEVEN PODKULSKI,

             Plaintiff,

 v.                                              Case No. 3:18-CV-246-MJR

 COUNSELOR NIEPERT,

             Defendant.

                       MEMORANDUM AND ORDER
ROSENSTENGEL, Chief Judge:

       Steven Podkulski commenced this action on November 27, 2017, and filed a

motion to proceed in forma pauperis (“IFP”). Podkulski v. Trost, et al, Case No. 17-cv-1284-

NJR-GCS (S.D. Ill.), Docs. 1, 2. The Court severed Podkulski’s claims into three separate

actions, and this case was dismissed with prejudice as legally frivolous (Doc. 6). The

Court permitted Podkulski to proceed IFP in the remaining two cases. Podkulski v. Trost,

et al, Case No. 17-cv-1284-NJR-GCS (S.D. Ill.), Doc. 6; Podkulski v. Trost, et al, Case No. 18-

cv-214-NJR-MAB (S.D. Ill.), Doc. 7.

       The Court has recently discovered that when Podkulski filed the complaint, he

misrepresented to the Court that he was not incarcerated. See Podkulski v. Trost, et al, Case

No. 17-cv-1284-NJR-GCS (S.D. Ill.), Doc. 65. Podkulski’s deception permitted him to skirt

the Prison Litigation Reform Act (“PLRA”), which requires the Court to screen the

complaint and dismiss claims that are frivolous, malicious, or fail to state a claim upon

which relief can be granted. 28 U.S.C. § 1915A. Anytime a case or an appeal is dismissed

                                         Page 1 of 2
for one of these reasons, the plaintiff incurs a “strike.” 28 U.S.C. § 1915g. Once a plaintiff

earns three strikes, he is prohibited from proceeding IFP in any future civil action or on

any appeal, unless he is under imminent danger of serious physical injury. Id.

       Because the PLRA applied to this case when it was dismissed as frivolous, the

Court AMENDS the Order Dismissing Case (Doc. 5) to assess Podkulski a strike under

28 U.S.C. § 1915g. The Order Dismissing Case is otherwise unchanged.

       IT IS SO ORDERED.

       DATED: June 26, 2019


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                         Page 2 of 2
